Appellant urges that this prosecution can not be maintained on article 130, Penal Code, and articles 7355 and 7357, Rev. Civil Stats., but if maintained at all, it must be under article 641, Penal Code. In this he is clearly wrong. Article 641, Penal Code, is: "If any pawnbroker, or person doing any business as such, shall receive any article in pledge, or sell the same without complying with the laws regulating pawnbrokers in this State, he shall be punished by fine not less than twenty-five dollars nor more than one hundred dollars." This article was based on title 103, articles 6155 et seq. of our Revised Statutes. The Revised Statutes specifically enact what pawnbrokers shall do when they receive an article in pledge and what they shall do when they sell it and this article, 641, makes it an offense if the pawnbroker violates that law in either receiving or selling the pledged article and has no application whatever to the question of the payment of an occupation tax. That is exclusively *Page 20 
regulated by the articles of the Code and Revised Civil Statutes, as shown in the original opinion.
The motion for rehearing is overruled.
Overruled.
[Rehearing denied October 14, 1914. — Reporter.]